DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09 May 2022 for application number 16/562,157. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 May 2022 was filed before the mailing of this Office Action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. [hereinafter as Berry] (US 2015/0257814 A1) further in view of Allen, IV et al. [hereinafter as Allen] (US 2017/0312004 A1) further in view of Kahlman (US 2018/0263557 A1).
In reference to claim 1, Berry teaches a modular energy system, comprising:
a first energy module comprising a plurality of first ports, wherein the plurality of first ports comprises a first port [Fig. 4, para 0075 disclose modules with ports/connectors]; 
a second energy module comprising a plurality of second ports, wherein the first energy module is stackable on the second energy module [Fig. 4, para 0075 disclose modules with ports/connectors; the modules are vertically arranged, e.g. stacked]; and 
a display screen configured to display a user interface (Ul) [Fig. 3, para 0054 discloses a display screen]; and 
a control circuit coupled to the display screen, the control circuit configured to:
detect attachment of the first energy module to the modular energy system [Fig. 4, para 0061 discloses detecting an instrument that is connected; para 0084 discloses activation of a mode of a module]; 
control the display screen to display a first Ul portion on the Ul corresponding to the first energy module, the first Ul portion comprising a first Ul element corresponding to the first port of the first energy module to which a surgical instrument is connectable, wherein the first UI element is configured to display a parameter associated with the surgical instrument [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected to a module; various interface elements are displayed in accordance with a particular connector; para 0055 discloses surgical instruments connected to the ports/connectors];
detect attachment of the second energy module to the modular energy system [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; a plurality of instruments may be connected]; 
control the display screen to display a second Ul portion on the Ul corresponding to the second energy module, the second Ul portion comprising a second Ul element corresponding to a second port of the second energy module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector; a plurality of instruments may be connected, each with a dedicated area on the display with dedicated interface elements]; 
control the display screen to reconfigure the first Ul portion such that both the first Ul portion and the second Ul portion are displayed on the display screen [para 0057 discloses that display elements may be arranged in various ways].
However, while Berry teaches a display area that displays various information regarding connected surgical instruments, e.g. a header module, as expressed above, Berry does not explicitly teach: a header module stackable on the first energy module, wherein the header module comprises the displayed elements.
Allen teaches a header module stackable on the first energy module, wherein the header module comprises the displayed elements [Fig. 2, para 0032 discloses a display 106 that is stacked on top of modules, which displays information regarding instruments].
It would have been obvious to one of ordinary skill in art, having the teachings of Berry and Allen before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry to include the functionality as taught by Allen in order to obtain a modular system in which a header stacked on energy modules to provide a displayed interface. 
One of ordinary skill in the art wanted to be motivated to obtain a modular system in which a header stacked on energy modules to provide a displayed interface to facilitate energy-based treatments using different types of apparatuses [Allen, para 0006].
However, while Berry teaches the first energy module and the second energy module that are stacked [Fig. 4, para 0075 disclose modules with ports/connectors; the modules are vertically arranged, e.g. stacked] and Allen teaches a header module stackable on the first energy module, [Fig. 2, para 0032 discloses a display 106 that is stacked on top of modules, which displays information regarding instruments], Berry and Allen do not explicitly teach wherein the first energy module and the second energy module are configured to form a first electrical interface by stacking the first energy module onto the second energy module; wherein the first energy module and the header module are configured to form a second electrical interface by stacking the header module onto the first energy module; transmit a signal from the header module to the second energy module via the first electrical interface, the second electrical interface, and the first energy module.
	Kahlman teaches wherein the first energy module and the second energy module are configured to form a first electrical interface by stacking the first energy module onto the second energy module; wherein the first energy module and the header module are configured to form a second electrical interface by stacking the header module onto the first energy module; transmit a signal from the header module to the second energy module via the first electrical interface, the second electrical interface, and the first energy module [paras 0033-0037 disclose the ability for multiple modules to be stacked and connected to provide power transfer through the modules].
It would have been obvious to one of ordinary skill in art, having the teachings of Berry, Allen, and Kahlman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry and Allen to include the functionality as taught by Kahlman in order to obtain a modular system in which a header and energy modules may be stacked and connected to provide a displayed interface. 
One of ordinary skill in the art wanted to be motivated to obtain a modular system in which a header and energy modules may be stacked and connected to provide a displayed interface to provide a seamlessly integrated system enabling easier workflows [Kahlman, para 0010].
	
In reference to claim 2, Berry, Allen, and Kahlman teach the invention of claim 1 above.
Berry further teaches The modular energy system of claim 1, wherein:
a light assembly associated with the first port; and the control circuit is further configured to cause a color of the first Ul element to coincide with a color of the light assembly [para 0068 discloses using color to match instruments and connector to display elements].
However, although Berry discloses connectors on the header side [Fig. 4] as well as the module side, as well as indicators on both connectors [Fig. 5, para 0056], Berry does not explicitly teach that the light assembly is of the first energy module. 
It would have been obvious to one of ordinary skill in the art to modify light assembly of Berry to be positioned on the first energy module side of the connector, to allow the color of the connector on the first energy module to coincide with the color on the first Ul element.
One would be motivated to do so in order to provide information that is simple for a user to understand relatively quickly upon observation [Berry, para 0005]. 

In reference to claim 3, Berry, Allen, and Kahlman teach the invention of claim 2 above.
Berry further teaches The modular energy system of claim 2, wherein the control circuit is further configured to change the color according to a mode of the first energy module [paras 0080, 0084 discloses a color for a particular mode].

In reference to claim 4, Berry, Allen, and Kahlman teach the invention of claim 1 above.
Berry further teaches The modular energy system of claim 1, wherein the first Ul element comprises a widget, the widget configured to control at least one of a power level or a mode of the surgical instrument connected to the first port [Fig. 6, para 0077 discloses controls for and/or information about an operational mode of a device].

In reference to claim 5, Berry, Allen, and Kahlman teach the invention of claim 1 above.
Berry further teaches The modular energy system of claim 1, wherein:
the first Ul portion comprises a plurality of first Ul elements, the plurality of first Ul elements comprise the first Ul element; and one of the plurality of first Ul elements corresponds to one of the plurality of first ports [para 0054 discloses a plurality of ports/connectors; Figs. 13-14, para 0100 discloses a display screen interface which coincides with a particular connector].

In reference to claim 6, Berry, Allen, and Kahlman teach the invention of claim 5 above.
Berry further teaches The modular energy system of claim 5, wherein the plurality of first Ul elements are positioned within the Ul according to relative positions of the plurality of first ports [Fig. 4, para 0059 discloses areas of the display dedicated to and positioned next to particular connectors connecting modules].
However, although Berry discloses connectors on the header side [Fig. 4] as well as the module side, and header and energy modules along with connectors/ports corresponding to various modules associated with UI areas, as expressed above, Berry does not explicitly teach that the plurality of first ports mentioned in this claim are of the first energy module. 
It would have been obvious to one of ordinary skill in the art to modify the header and energy modules along with connectors/ports corresponding to various modules associated with UI areas of Berry to be positioned on the first energy module, to allow the connector on the first energy module to coincide with the first Ul element.
One would be motivated to do so in order to provide information that is simple for a user to understand relatively quickly upon observation [Berry, para 0005].

In reference to claim 7, Berry, Allen, and Kahlman teach the invention of claim 1 above.
Berry teaches The modular energy system of claim 1, wherein the first Ul portion and the second Ul portion are positioned within the Ul according to relative positions of the first energy module and the second energy module within the modular energy system [Fig. 4, para 0059 discloses areas of the display dedicated to and positioned next to particular connectors connecting modules].

In reference to claim 8, Berry teaches a control circuit for a header module of a modular energy system, the header module comprising a display screen configured to display a user interface (Ul) and be coupled to the control circuit, the header module [Fig. 3, para 0054 discloses a display screen], the energy module comprising a port configured to deliver one or more energy modalities [Fig. 4, para 0075 disclose modules with ports/connectors] to a surgical instrument connected [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector; para 0055 discloses surgical instruments connected to the ports/connectors] thereto, wherein the control circuit is configured to: 
wherein the first energy module comprises a plurality of first ports, and wherein the plurality of first ports comprises a first port [Fig. 4, para 0075 disclose modules with ports/connectors; para 0084 discloses activation of a mode of a module]; 
control the display screen to display a first UI portion on the UI corresponding to the first energy module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected to a module]; 
detect attachment of a surgical instrument to the first port of the first energy module [Fig. 4, para 0061 discloses detecting an instrument that is connected; para 0084 discloses activation of a mode of a module]; 
control the display screen to display a first Ul element in the first Ul portion corresponding to the surgical instrument attached to the first port of the first energy module, wherein the first Ul element is configured to display a parameter associated with the surgical instrument [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected to a module; various interface elements are displayed in accordance with a particular connector; para 0055 discloses surgical instruments connected to the ports/connectors]; 
wherein the second energy module comprises a plurality of second ports [Fig. 4, para 0061 discloses detecting an instrument that is connected; para 0084 discloses activation of a mode of a module]; 
control the display screen to display a second UI portion on the UI corresponding to the second energy module, the second UI portion comprising a second UI element corresponding to a second port of the second energy module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected to a module]; and 
control the display screen to reconfigure the first UI portion such that both the first UI portion and the second UI portion are displayed on the display screen [Fig. 4, para 0061 discloses displaying information based on a detected instruments that are connected to modules].
	However, Berry does not explicitly teach that the header is configured to removably connect to an energy module.
Allen teaches the header is configured to removably connect to an energy module [Fig. 2, para 0032 discloses a display 106 that is stacked on top of modules, which displays information regarding instruments; receptacles are present which allow for the installing of modules].
It would have been obvious to one of ordinary skill in art, having the teachings of Berry and Allen before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry to include the functionality as taught by Allen in order to obtain a modular system in which a header stacked on energy modules to provide a displayed interface. 
One of ordinary skill in the art wanted to be motivated to obtain a modular system in which a header stacked on energy modules to provide a displayed interface to facilitate energy-based treatments using different types of apparatuses [Allen, para 0006].
However, while Berry teaches the first energy module and the second energy module that are stacked [Fig. 4, para 0075 disclose modules with ports/connectors; the modules are vertically arranged, e.g. stacked] and Allen teaches a header module stackable on the first energy module, [Fig. 2, para 0032 discloses a display 106 that is stacked on top of modules, which displays information regarding instruments], Berry and Allen do not explicitly teach detect attachment of a first energy module to the header module, wherein attachment of the first energy module to the header module defines a first electrical interface; detect attachment of a second energy module to the first energy module, wherein attachment of the second energy module to the first energy module defines a second electrical interface; transmit a signal from the header module to the second energy module through the first electrical interface, the second electrical interface, and the first energy module.
Kahlman teaches detect attachment of a first energy module to the header module, wherein attachment of the first energy module to the header module defines a first electrical interface; detect attachment of a second energy module to the first energy module, wherein attachment of the second energy module to the first energy module defines a second electrical interface; transmit a signal from the header module to the second energy module through the first electrical interface, the second electrical interface, and the first energy module [paras 0033-0037 disclose the ability for multiple modules to be stacked and connected to provide power transfer through the modules].
It would have been obvious to one of ordinary skill in art, having the teachings of Berry, Allen, and Kahlman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry and Allen to include the functionality as taught by Kahlman in order to obtain a modular system in which a header and energy modules may be stacked and connected to provide a displayed interface. 
One of ordinary skill in the art wanted to be motivated to obtain a modular system in which a header and energy modules may be stacked and connected to provide a displayed interface to provide a seamlessly integrated system enabling easier workflows [Kahlman, para 0010].

In reference to claims 9-14, claims 9-14 are rejected by the same reasons as that of claims 2-7, respectively.

In reference to claim 15, Berry teaches a header module [Fig. 3, para 0054 discloses a display screen] for a modular energy system, the header module comprising:
a display screen configured to display a user interface (Ul) [Fig. 3, para 0054 discloses a display screen]; and 
a control circuit coupled to the display screen, the control circuit configured to: 
wherein the first module comprises a plurality of first ports, and wherein the plurality of first ports comprises a first port [Fig. 4, para 0075 disclose modules with ports/connectors; para 0084 discloses activation of a mode of a module]; 
control the display screen to display a first Ul portion on the Ul corresponding to the first module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected to a module]; 
detect attachment of a surgical instrument to the first port of the first module [Fig. 4, para 0061 discloses detecting an instrument that is connected; para 0084 discloses activation of a mode of a module]; 
control the display screen to display a first Ul element corresponding to a first function of the surgical instrument attached to the first port of the first module, wherein the first UI element is configured to display a parameter associated with the first function of the surgical instrument [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected to a module; various interface elements are displayed in accordance with a particular connector; para 0055 discloses surgical instruments connected to the ports/connectors];
wherein the second module comprises a plurality of second ports [Fig. 4, para 0061 discloses detecting an instrument that is connected; para 0084 discloses activation of a mode of a module; a plurality of instruments may be connected]; 
control the display screen to display a second Ul portion on the Ul corresponding to the second module, the second Ul portion comprising a second Ul element corresponding to a second function of the second module [Fig. 4, para 0061 discloses displaying information based on a detected instrument that is connected; various interface elements are displayed in accordance with a particular connector; a plurality of instruments may be connected, each with a dedicated area on the display with dedicated interface elements; various functions are available depending on the instrument]; 
control the display screen to reconfigure the first Ul portion such that both the first Ul portion and the second Ul portion are displayed on the display screen [para 0057 discloses that display elements may be arranged in various ways].
However, Berry does not explicitly teach the header module configured to removably connect to a plurality of modules to form the modular energy system.
Allen teaches the header module configured to removably connect to a plurality of modules to form the modular energy system [Fig. 2, para 0032 discloses a display 106 that is stacked on top of modules, which displays information regarding instruments; receptacles are present which allow for the installing of modules].
It would have been obvious to one of ordinary skill in art, having the teachings of Berry and Allen before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry to include the functionality as taught by Allen in order to obtain a modular system in which a header stacked on energy modules to provide a displayed interface. 
One of ordinary skill in the art wanted to be motivated to obtain a modular system in which a header stacked on energy modules to provide a displayed interface to facilitate energy-based treatments using different types of apparatuses [Allen, para 0006].
However, while Berry teaches the first energy module and the second energy module that are stacked [Fig. 4, para 0075 disclose modules with ports/connectors; the modules are vertically arranged, e.g. stacked] and Allen teaches a header module stackable on the first energy module, [Fig. 2, para 0032 discloses a display 106 that is stacked on top of modules, which displays information regarding instruments], Berry and Allen do not explicitly teach detect attachment of a first module to the header module, wherein attachment of the first module to the header module defines a first communication interface; detect attachment of a second module to the first module, wherein attachment of the second module to the first module defines a second communication interface; transmit a signal from the header module to the second module through the first communication interface, the second communication interface, and the first module.
Kahlman teaches detect attachment of a first module to the header module, wherein attachment of the first module to the header module defines a first communication interface; detect attachment of a second module to the first module, wherein attachment of the second module to the first module defines a second communication interface; transmit a signal from the header module to the second module through the first communication interface, the second communication interface, and the first module [paras 0033-0037 disclose the ability for multiple modules to be stacked and connected to provide power transfer through the modules].
It would have been obvious to one of ordinary skill in art, having the teachings of Berry, Allen, and Kahlman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry and Allen to include the functionality as taught by Kahlman in order to obtain a modular system in which a header and energy modules may be stacked and connected to provide a displayed interface. 
One of ordinary skill in the art wanted to be motivated to obtain a modular system in which a header and energy modules may be stacked and connected to provide a displayed interface to provide a seamlessly integrated system enabling easier workflows [Kahlman, para 0010].

In reference to claims 16-17, claims 16-17 are rejected by the same reasons as that of claims 2-3, respectively.

In reference to claim 18, Berry, Allen, and Kahlman teach the invention of claim 15 above.
Berry further teaches The header module of claim 15, wherein the first Ul element comprises a widget, the widget configured to control the first function of the surgical instrument [Fig. 6, para 0077 discloses controls for and/or information about an operational mode of a device].

In reference to claim 19, claim 19 is rejected by the same reasons as that of claim 7.

In reference to claim 20, Berry, Allen, and Kahlman teach the invention of claim 1 above.
Berry further teaches The header module of claim 1, wherein the first Ul element comprises a first manipulable widget and the second Ul element comprises a second manipulate widget, wherein manipulating the first manipulatable widget causes the header module to change a setting associated with the surgical instrument connected to the first port, and wherein manipulating the second manipulatable widget causes the header module to change a setting associated with a second surgical instrument connected to the second port [para 0060 discloses controls for particular instruments related to a port; para 0061 discloses the display screen displays interfaces for control of settings].

In reference to claim 22, Berry, Allen, and Kahlman teach the invention of claim 1 above.
Kahlman further teaches The modular energy system of Claim 1, wherein the signal comprises a power signal [paras 0033-0037 disclose the ability for multiple modules to be stacked and connected to provide power transfer, i.e. power signal, through the modules].

In reference to claim 23, Berry, Allen, and Kahlman teach the invention of claim 22 above.
Berry further teaches The modular energy system of Claim 22, wherein the power signal is configured to provide power to a surgical instrument coupled to the second port of the second energy
module [Fig. 4, para 0075 disclose modules with ports/connectors; the modules are vertically arranged, e.g. stacked; para 0055 discloses providing power to surgical instruments via the connectors].

In reference to claim 24, Berry, Allen, and Kahlman teach the invention of claim 1 above.
Berry further teaches The modular energy system of Claim 1, wherein the signal comprises a data signal [Fig. 4, para 0061 discloses displaying information, i.e. via data signal, based on a detected instrument that is connected to a module; various interface elements are displayed in accordance with a particular connector; para 0055 discloses surgical instruments connected to the ports/connectors].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Allen further in view of Kahlman further in view of Hanajima et al. [hereinafter as Hanajima] (US 2020/0004487 A1).
In reference to claim 21, Berry, Allen, and Kahlman teach the invention of claim 20 above.
However, while Berry teaches the first widget and the second widget [para 0060 discloses controls for particular instruments related to a port; para 0061 discloses the display screen displays interfaces for control of settings], Berry, Allen, and Kahlman do not explicitly teach The header module of claim 20, wherein manipulating the first manipulatable widget comprises dragging and dropping the first manipulatable widget to another portion of the Ul, and wherein manipulating the second manipulatable widget comprises dragging and dropping the second manipulatable widget to another portion of the Ul.
Hanajima teaches The header module of claim 20, wherein manipulating the first manipulatable widget comprises dragging and dropping the first manipulatable widget to another portion of the Ul, and wherein manipulating the second manipulatable widget comprises dragging and dropping the second manipulatable widget to another portion of the Ul [Fig. 3, paras 0072, 0076 disclose a drag-and-drop operation to move medical instrument widgets portrayed in Fig. 2].
It would have been obvious to one of ordinary skill in art, having the teachings of Berry, Allen, Kahlman, and Hanajima before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Berry, Allen, and Kahlman to include the functionality as taught by Hanajima in order to obtain a modular energy system in which widgets related to energy modules may be moved using a drag and drop operation. 
One of ordinary skill in the art wanted to be motivated to obtain a modular energy system in which widgets related to energy modules may be moved using a drag and drop operation to allow better visibility of interface content [Hanajima, para 0003].

Response to Arguments
The amendments to the Specification filed 21 Dec 2021 have been acknowledged. 
The objection to claim 21 has been removed in light of amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173       

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173